Exhibit 10.8

CONFIDENTIAL TREATMENT REQUESTED

 

EXCLUSIVE LICENSE AGREEMENT

THIS EXCLUSIVE LICENSE AGREEMENT (this “Agreement”) dated as of Feb. 13, 2017
(the “Effective Date”) is entered into between GYN Holdings, Inc. a Delaware
corporation having a place of business at c/o Pear Tree Pharmaceuticals, Suite
4-200, 275 Grove Street, Newton, MA 02466 (“Company”) and Bernadette Klamerus,
an individual with a mailing address at P.O. Box 225 Carmichaels, PA 15320 (the
“Licensor”).

WHEREAS, Licensor owns or has rights in and to certain Patent Rights and
Know-How (as defined below).

WHEREAS, Company desires to obtain an exclusive license under Licensor’s rights
in and to the Patent Rights and Know-How.

WHEREAS, the Licensor has become a party to the Amended and Restated Exclusive
License Agreement dated as of July 14, 2006 and amended as of October 10, 2007
(together with all exhibits, schedules and as may be further amended from time
to time after the date hereof, the “Master Agreement”) with Pear Tree
Pharmaceuticals, Inc. (“Pear Tree”), the sole equity holder of the Company, and
the other parties named therein, as partial consideration for entering into this
Agreement.

WHEREAS, the Company will sublicense all of its rights under this Agreement to
Pear Tree.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, the parties hereby agree as follows:

1.DEFINITIONS

For purposes of this Agreement, the terms defined in this Section 1 shall have
the respective meanings set forth below:

1.1“Affiliate” shall mean, with respect to any Person, any other Person which
directly or indirectly controls, is controlled by, or is under common control
with, such Person. A Person shall be regarded as in control of another Person if
it owns, or directly or indirectly controls, at least fifty percent (50%) of the
voting stock or other ownership interest of the other Person, or if it directly
or indirectly possesses the power to direct or cause the direction of the
management and policies of the other Person by any means whatsoever.

1.2“Business” shall mean that portion of Pear Tree’s business related to
activities that require Pear Tree’s exercise of its sublicense rights under this
Agreement and/or its license rights under the Master Agreement, including
without limitation the research, development and/or commercialization of
Licensed Products as defined herein or therein.

1.3“Field” shall mean all fields of use.

1.4“Governmental Approval(s)” means any and all permits, licenses, approvals,
and authorizations required by any competent authority, government regulatory
agency, including but not limited to the FDA, MHLW, and the EMEA and their
successor organizations, as a prerequisite to the development, manufacturing,
packaging, marketing, and selling of a Licensed Product.

1.5“Know-How” shall mean all trade secret and other know-how rights in and to
all data, information, compositions and other technology (including, but not
limited to, formulae, procedures, protocols, techniques and results of
experimentation and testing) previously disclosed by Licensor to Pear Tree and
which are necessary or useful for Company to make, use, develop, sell or seek
regulatory approval to market a composition, or to practice any method or
process, at any time claimed or disclosed in any issued patent or pending patent
application within the Patent Rights.

1.6“Licensed IP Rights” shall mean, collectively, the Patent Rights and the
Know-How.

Portions of this Exhibit, indicated by the mark “[***]”, were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

1.7Licensed Product.  Any product that is covered in whole or in part by a Valid
Claim within the Patent Rights.

1.8“Patent Rights” shall mean (a) the patents and patent applications listed on
Exhibit A hereto, (b) all foreign counterparts to the patents and patent
applications listed on Exhibit A, (c) all divisions, continuations,
continuations-in-part, that claim priority to, or common priority with, the
patent applications listed in clauses (a) - (b) above or the patent applications
that resulted in the patents described in clauses (a) - (b) above, and (d) all
patents that have issued or in the future issue from any of the foregoing patent
applications, including utility, model and design patents and certificates of
invention, together with any reissues, renewals, extensions or additions
thereto.

1.9“Person” shall mean an individual, corporation, partnership, limited
liability company, trust, business trust, association, joint stock company,
joint venture, pool, syndicate, sole proprietorship, unincorporated
organization, governmental authority or any other form of entity not
specifically listed herein.

1.10“Territory” shall mean the world.

1.11“Third Party” shall mean any Person other than Licensor, Company and their
respective Affiliates.

1.12“Valid Claim” shall mean a claim of an issued and unexpired patent included
within the Patent Rights, which has not been held permanently revoked,
unenforceable or invalid by a decision of a court or other governmental agency
of competent jurisdiction, unappealable or unappealed within the time allowed
for appeal, and which has not been admitted to be invalid or unenforceable
through reissue or disclaimer or otherwise.

2.LICENSE GRANT

2.1Licensed IP Rights. For good and valuable consideration, the receipt of which
is hereby acknowledged by Licensor, Licensor hereby grants to Company an
exclusive license, with the right to grant sublicenses through multiple tiers
(subject to Section 2.2), under the Licensed IP Rights to conduct research and
to develop, make, have made, use, offer for sale, sell and import Licensed
Products in the Territory for use in the Field. These rights shall be exclusive
even to Licensor, and Licensor shall hereafter, during the term of this
Agreement and subject to the terms and conditions of this Agreement, no longer
have the right to license or otherwise transfer the Licensed IP Rights to any
Third Party or to exercise or exploit the Licensed IP Rights for any purpose.

2.2Sublicenses. The parties hereby agree and acknowledge that, during the term
of this Agreement, the Company shall sublicense its rights under this Agreement
to Pear Tree pursuant to a written license agreement between the Company and
Pear Tree substantially in the form attached hereto as Exhibit B (as amended
from time to time, the “Pear Tree Sublicense”) and Pear Tree shall have the
right to further sublicense the Licensed IP rights through multiple tiers,
[***]. Once executed, the Pear Tree Sublicense may not be amended, nor may any
provision thereof be waived by the Company, without the prior written consent of
Licensor.

3.FINANCIAL CONSIDERATIONS & REPORTS; WAIVER

3.1As partial consideration for entering this Agreement, Pear Tree shall
directly provide Licensor with all payments and reports due to her under the
Master Agreement, including but not limited to those payments due under Article
4 and those reports due under Article 5 of such agreement. Any failure of on the
part of Pear Tree to provide such payments and reports when and as due, subject
to the terms of the Master Agreement, including but not limited to applicable
cure periods and stay periods described Article 7 and Article 8 thereof, shall
be deemed to be a material breach of this Agreement by the Company.

- 2 –

Portions of this Exhibit, indicated by the mark “[***]”, were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

4.CONFIDENTIALITY

4.1Confidential Information. During the term of this Agreement, and for a period
of five (5) years following the expiration or earlier termination hereof, each
party shall maintain in confidence all information of the other party that is
disclosed by the other party and identified as, or acknowledged to be,
confidential at the time of disclosure (the “Confidential Information”), and
shall not use, disclose or grant the use of the Confidential Information except
on a need-to-know basis to those directors, officers, affiliates, employees,
permitted licensees, permitted assignees and agents, consultants, clinical
investigators or contractors (“Representatives”), provided that (i) such
disclosure is reasonably necessary in connection with performing such party’s
obligations or exercising its rights under this Agreement, (ii) such party
informs its Representatives of the confidential nature of the Confidential
Information being disclosed and (iii) each Representative is bound by a written
agreement with the Company, corporate policy, or professional obligation that
contains confidentiality and non-use provisions that are consistent with those
set forth in this Section 4.1. The Recipient (defined below) shall be liable for
any breaches of this Section 4.1 by its Representatives as if such breach was by
the Recipient itself. For purposes of this Section 4, Pear Tree shall be deemed
to be a Representative of Company. Each party shall notify the other promptly
upon discovery of any unauthorized use or disclosure of the other party’s
Confidential Information. The confidentiality obligations contained in Section
4.1 above shall not apply to the extent that (a) any receiving party (the
“Recipient”) is required (i) to disclose information by law, regulation or order
of a governmental agency or a court of competent jurisdiction (provided that the
Recipient shall provide prior written notice of such required disclosure to the
disclosing party and, at the request and expense of disclosing party, take
reasonable and lawful actions to avoid and/or minimize the extent of such
disclosure), or (ii) to disclose information to any governmental agency for
purposes of obtaining approval to test or market a product; or (b) the Recipient
can demonstrate that (i) the disclosed information was public knowledge at the
time of such disclosure to the Recipient, or thereafter became public knowledge,
other than as a result of actions of the Recipient in violation hereof; (ii) the
disclosed information was rightfully known by the Recipient (as shown by its
written records) prior to the date of disclosure to the Recipient by the other
party hereunder; (iii) the disclosed information was disclosed to the Recipient
on an unrestricted basis from a source unrelated to any party to this Agreement
and not under a duty of confidentiality to the other party; or (iv) the
disclosed information was independently developed by the Recipient without use
of the Confidential Information disclosed by the other party. Notwithstanding
any other provision of this Agreement, Company may disclose Confidential
Information of the Licensor relating to information developed pursuant to this
Agreement to any Person with whom Company has, or is proposing to enter into, a
business relationship, provided that (i) the Company informs such Person of the
confidential nature of the Confidential Information being disclosed, (ii) such
Person is bound by a written agreement with the Company, corporate policy, or
professional obligation that contains confidentiality and non-use provisions
that are consistent with those set forth in this Section 4.1 and (iii) the
Company shall be liable for any breaches of this Section 4.1 by such Person as
if such breach was by the Company itself.

4.2Terms of this Agreement. Except as otherwise provided in Section 4.1 above,
Licensor and Company shall not disclose any terms or conditions of this
Agreement to any Third Party without the prior consent of the other party unless
required by applicable law, as necessary for such party to enforce the terms of
or exercise its rights under this Agreement. The Company may disclose the terms
of this Agreement to potential investors and strategic partners of the Company
under obligations of confidence substantially similar to those contained herein.

5.PATENT PROSECUTION AND MAINTENANCE; INFRINGEMENT AND OTHER ACTIONS

5.1The Company shall assume all future patent expenses.

5.2The Company shall diligently prosecute and maintain the Patent Rights as set
forth in Exhibit A hereto (as the same may be amended or supplemented from time
to time after the date hereof), including, but not limited to, the filing of
patent applications for inventions, utilizing such patent counsel as may be
mutually agreed upon by the parties hereto. Company agrees to diligently file,
prosecute and maintain the Patent Rights in the United States. Licensor may
request, in writing, that Licensor file, prosecute and

- 3 –

Portions of this Exhibit, indicated by the mark “[***]”, were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

maintain Patent Rights in Canada, Japan, Australia, the United Kingdom, Germany,
Spain, France and Italy (“Other Countries”); provided that, the Company shall
have no obligation to comply with such request. Accordingly, should the Company
choose not to comply with such request, then Licensor reserves the right to
file, prosecute and maintain the Patent Rights in such Other Countries. The
Company agrees to keep the Licensor reasonably well informed with respect to the
status and progress of any such applications, prosecutions and maintenance
activities including and to consult in good faith with the Licensor and take
into account the Licensor’s comments and requests with respect thereto. Both
parties agree to provide reasonable cooperation to each other to facilitate the
application and prosecution of patents pursuant to this Agreement.

5.3The Company may, in its discretion, elect to abandon any patent application
or issued patent comprising the Patent Rights. Prior to any such abandonment,
the Company shall give the Licensor at least sixty (60) days’ notice and a
reasonable opportunity to take over prosecution of such Patent Rights. In such
event, the Licensor shall have the right, but not the obligation, to commence or
continue such prosecution and to maintain any such Patent Rights under its own
control and at its expense and the Company shall then make no further use of any
such Patent Rights. The Company agrees to cooperate in such activities (at
Licensor’s expense), including execution of any assignments or other documents
necessary to enable the Licensor to obtain and retain sole ownership and control
of such Patent Rights.

5.4The Company shall promptly notify Licensor of the issuance of each
Governmental Approval and, where reasonably possible and reasonably useful or
valuable in the commercialization of Licensed Products, use commercially
reasonable efforts to apply or enable Company to apply for a patent term
extension, adjustment or restoration, supplementary protection certificate, or
other form of market exclusivity conferred by applicable laws (collectively,
“Patent Term Extensions”). Licensor shall, to the extent reasonably possible and
reasonably useful or valuable in the commercialization of Licensed Products, use
commercially reasonable efforts to, if and as requested by the Company, obtain
(or assist the Company in obtaining) all available Patent Term Extensions. The
parties hereto shall cooperate with each other in obtaining Patent Term
Extensions wherever and whenever applicable, reasonably possible to obtain, and
reasonably useful or valuable in the commercialization of Licensed Products.

5.5The Company and the Licensor shall promptly provide written notice, to the
other party, of any alleged infringement by a third party of the Patent Rights
and provide such other party with any available evidence of such infringement.

5.6During the Term, the Company shall have the right, but not the obligation, to
prosecute and/or defend, at its own expense and utilizing counsel of its choice,
any infringement of, and/or challenge to, the Patent Rights. No settlement,
consent judgment or other voluntary final disposition of any such suit may be
entered into without the consent of the Licensor, which consent shall not be
unreasonably withheld. The Company shall indemnify and hold the Licensor
harmless against any costs, expenses or liability that may be found or assessed
against the Licensor in any such suit other than resulting from the Licensor’s
gross negligence, recklessness or willful misconduct.

5.7Any recovery of damages by the Company, in any such suit, shall be applied
first in satisfaction of any unreimbursed expenses and legal fees of the Company
relating to the suit and then to the Licensor for any credited royalties. The
balance remaining from any such recovery shall be treated as royalties received
by the Licensee from sublicenses and shared by the Licensors and the Licensee
[***] percent ([***]%) to the Licensee and [***] ([***]%) percent to the
Licensors.

5.8If within ninety (90) days from receipt of notice by the Company of any
alleged infringement, the Company shall have been unsuccessful in persuading the
alleged infringer to desist, or shall not have brought and shall not be
diligently prosecuting an infringement action, or if the Company shall notify
the Licensor, at any time prior thereto, of its intention not to bring suit
against the alleged infringer, then, and in those events only, the Licensor
shall have the right, but not the obligation, to prosecute, at its own expense
and utilizing counsel of its choice, any infringement of the Patent Rights, and
the Licensor may, for such purposes, join the Company as a party plaintiff. The
total cost of any such infringement action commenced solely by the Licensor
shall be borne by the Licensor and the Licensor shall keep any recovery

- 4 –

Portions of this Exhibit, indicated by the mark “[***]”, were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

or damages for infringement or otherwise derived therefrom and such shall not be
applicable to any royalty obligation of the Company.

5.9In any suit to enforce and/or defend the Patent Rights pursuant to this
Agreement, the party not in control of such suit shall, at the request and
expense of the controlling party, cooperate in all respects and, to the extent
possible, have its employees testify when requested and make available relevant
records, papers, information, samples, specimens, and the like.

6.TERMINATION

6.1Expiration. Subject to Sections 6.2 and 6.3 below, this Agreement shall
expire on the expiration of Pear Tree’s obligation to pay royalties to Licensor
under the Master Agreement and thereafter the Company shall have a fully
paid-up, non-exclusive license under the Know-How to make, have made, use, sell,
offer for sale and import Licensed Products in the Territory for use in the
Field.

6.2Termination by Company. Company may terminate this Agreement, in its sole
discretion, upon sixty (60) days prior written notice to Licensor.

6.3Termination for Cause.

6.3.1Except as otherwise provided in Section 8, Licensor may terminate this
Agreement upon or after the breach of any material provision of this Agreement
by Company if Company has not cured such breach within ninety (90) days after
notice thereof by Licensor.

6.3.2Licensor shall have the right, but not the obligation, to terminate this
Agreement upon thirty (30) days written notice (i) [***] or (ii) the Master
Agreement terminates for any reason other than upon its expiration.

6.3.3This Agreement shall immediately terminate, without action of either party
hereto, if Pear Tree is judicially declared bankrupt, or shall file a petition
in bankruptcy, or if the business of Pear Tree shall be placed in the hands of a
receiver, assignee or trustee for the benefit of creditors, whether by the
voluntary act of Pear Tree or otherwise, provided, however, the Licensor or any
of her agents or affiliates are not a party to any petition for bankruptcy or
insolvency, or otherwise involved with or assist creditors of Pear Tree from
pursuing such actions or like or similar actions.

6.4Effect of Expiration or Termination. Expiration or termination of this
Agreement shall not relieve the parties of any obligation accruing prior to such
expiration or termination, and the provisions of Sections 1, 3, 4, 6.4, 7, 8 and
9 shall survive the expiration or termination of this Agreement according to
their respective terms. For the avoidance of doubt, if this Agreement is
terminated for any reason other than expiration pursuant to Section 6.1, then
the Company, Licensor and Pear Tree hereby agree that (i) such termination shall
not relieve or reduce Pear Tree’s obligations to timely provide Licensor with
all payments and reports required by the Master Agreement, (ii) the Company
shall not be entitled to the fully-paid up license referenced in Section 6.1
upon the expiration of Pear Tree’s obligation to pay royalties to Licensor under
the Master Agreement; and (iii) all sublicenses of the Company, including
without limitation, the Pear Tree Sublicense, shall terminate concurrently with
this Agreement.

7.INDEMNIFICATION; WAIVER OF SPECIAL DAMAGES

7.1Indemnification. Company shall defend, indemnify and hold Licensor harmless
from all losses, liabilities, damages and expenses (including attorneys’ fees
and costs) incurred as a result of any claim, demand, action or proceeding
arising out of any breach of this Agreement by Company, or the gross negligence
or willful misconduct of Company in the performance of its obligations under
this Agreement, except in each case to the extent arising from the gross
negligence or willful misconduct of Licensor or the material breach of this
Agreement by Licensor.

- 5 –

Portions of this Exhibit, indicated by the mark “[***]”, were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

7.2IN NO EVENT SHALL EITHER PARTY OR THEIR AFFILIATES BE LIABLE FOR SPECIAL,
PUNITIVE, INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES, WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER LEGAL THEORY AND IRRESPECTIVE OF WHETHER SUCH PARTY
HAS BEEN ADVISED OF THE POSSIBILITY OF ANY SUCH LOSS OR DAMAGE.

8.NO IMPLIED WARRANTIES

8.1EXCEPT AS SET FORTH IN THIS AGREEMENT, LICENSOR DOES NOT MAKE AND EXPRESSLY
DISCLAIMS ALL REPRESENTATIONS AND WARRANTIES OF ANY KIND, EITHER EXPRESS OR
IMPLIED, INCLUDING, BUT NOT LIMITED TO, WARRANTY OF MERCHANTABILITY, FITNESS FOR
A PARTICULAR PURPOSE, AND VALIDITY OF PATENTED RIGHTS CLAIMS, ISSUED OR PENDING.

8.2NOTHING HEREIN SHALL BE CONSTRUED AS A REPRESENTATION OR WARRANTY BY LICENSOR
TO THE COMPANY THAT THE PATENT RIGHTS AND KNOW-HOW ARE NOT INFRINGED BY ANY
THIRD PARTY, OR THAT THE PRACTICE OF SUCH RIGHTS DOES NOT INFRINGE ANY
INTELLECTUAL PROPERTY RIGHTS OF ANY THIRD PARTY.

9.MISCELLANEOUS

9.1Notices. Any consent, notice or report required or permitted to be given or
made under this Agreement by one of the parties hereto to the other party shall
be in writing, delivered by any lawful means to such other party at its address
indicated below, or to such other address as the addressee shall have last
furnished in writing to the addressor and (except as otherwise provided in this
Agreement) shall be effective upon receipt by the addressee.

If to Licensor:Bernadette Klamerus

P.O. Box 225

Carmichaels, PA 15320

with a copy to:Wilmer Cutler Pickering Hale and Dorr LLP

60 State Street

Boston, MA 02109

Phone: 617.526.6015

Attention: Mary Rose Scozzafava Ph.D.

If to Company:c/o Pear Tree Pharmaceuticals, Inc.

275 Grove Street

Suite 4-200

Newton, MA 02466

with a copy to:Wyrick Robbins Yates & Ponton, LLP

4101 Lake Boone Trail

Suite 300

Raleigh, NC 27607.7506

Phone: 919.781.4000

Attention: David Mannheim

9.2Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts, without regard to
the conflicts of law principles thereof.

9.3Assignment. Company shall not assign its rights or obligations under this
Agreement without the prior written consent of Licensor, provided, however, that
Company may, without such consent,

- 6 –

Portions of this Exhibit, indicated by the mark “[***]”, were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

assign this Agreement and its rights and obligations hereunder to an acquirer
(i) in connection with the transfer or sale of all or substantially all of the
Business, or (ii) in the event of its merger, consolidation, change in control
or similar transaction in connection with the sale of (a) Pear Tree or (b) all
or substantially all of the Business. For the avoidance of doubt, this Agreement
shall “run with” the Business and the Master Agreement and the Company shall not
assign its rights or obligations under this Agreement to an acquirer pursuant to
the immediately preceding sentence unless such acquirer (i) acquires all or
substantially all of the Business, including the Master Agreement and (ii)
expressly agrees to assume this Agreement and the Master Agreement. Any
attempted assignment in violation of this Section 9.3 shall be void ab initio.
Any permitted assignee shall assume all obligations of its assignor under this
Agreement. For the avoidance of doubt, no permitted assignment by the Company of
this Agreement shall relieve or reduce Pear Tree’s obligations under the Master
Agreement.

9.4Waivers and Amendments. No change, modification, extension, termination or
waiver of this Agreement, or any of the provisions herein contained, shall be
valid unless made in writing and signed by duly authorized representatives of
the Company and Licensor.

9.5Force Majeure. Neither party shall be held liable or responsible to the other
party nor be deemed to have defaulted under or breached this Agreement for
failure or delay in fulfilling or performing any term of this Agreement to the
extent, and for so long as, such failure or delay is caused by or results from
causes beyond the reasonable control of the affected party including but not
limited to fire, floods, embargoes, war, acts of war (whether war be declared or
not), acts of terrorism, insurrections, riots, civil commotions, strikes,
lockouts or other labor disturbances, acts of God or acts, omissions or delays
in acting by any governmental authority or the other party.

9.6Entire Agreement. This Agreement and the Master Agreement (solely with
respect to payment and reporting obligations) embodies the entire agreement
between the parties and supersedes any prior representations, understandings and
agreements between the parties regarding the subject matter hereof. There are no
representations, understandings or agreements, oral or written, between the
parties regarding the subject matter hereof that are not fully expressed herein.

9.7Severability. Any of the provisions of this Agreement which are determined to
be invalid or unenforceable in any jurisdiction shall be ineffective to the
extent of such invalidity or unenforceability in such jurisdiction, without
rendering invalid or unenforceable the remaining provisions hereof and without
affecting the validity or enforceability of any of the terms of this Agreement
in any other jurisdiction.

9.8Waiver. The waiver by either party hereto of any right hereunder or the
failure to perform or of a breach by the other party shall not be deemed a
waiver of any other right hereunder or of any other breach or failure by said
other party whether of a similar nature or otherwise.

9.9Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

 

- 7 –

Portions of this Exhibit, indicated by the mark “[***]”, were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

EXHIBIT A

Patent Rights

 

•

US Patent Application Ser. No. 11/757,787, filed June 4, 2007

 

•

the PCTUS07/70323 application and any national phase application derived from or
corresponding to PCTUS07/70323

 

•

US Patent Application Ser. No. 12/163,334, filed June 27, 2008

 

 

 

Portions of this Exhibit, indicated by the mark “[***]”, were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

EXHIBIT B

Pear Tree Sublicense

 

 

 

 

Portions of this Exhibit, indicated by the mark “[***]”, were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
Effective Date.

BERNADETTE KLAMERUS

 

 

By:  /s/ Bernadetter Klamerus

Name:  Bernadette Klamerus

Title:  RPh

 

GYN HOLDINGS, INC.

 

 

By:  /s/ Fred Mermelstein

Name:  Fred Mermelstein

Title:  President

 

Agreed and Acknowledged:

PEAR TREE PHARMACEUTICALS, INC.

 

 

 

By:  /s/ Stephen Rocamboli

Name:  Stephen Rocamboli

Title:  President

 

Portions of this Exhibit, indicated by the mark “[***]”, were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.